Citation Nr: 0830551	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  00-24 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1963 
to October 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

The Board initially denied the claim on appeal by a December 
2004 decision.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2006, the Court remanded the Board's decision for 
development in compliance with the Joint Motion for Court 
Remand (Joint Motion).  A letter was sent to the veteran and 
his representative on August 30, 2006 in which he was given 
90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  Additional evidence was received in 
October 2006.

The Board then denied the claim on appeal in an October 2006 
decision.  The veteran appealed this decision to the Court.  
In August 2007, the Court remanded this appeal for 
development in compliance with another Joint Motion.  A 
September 10, 2007 letter was sent to the veteran and his 
representative in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
Additional evidence was received in March 2008.  In March 
2008, the Board remanded the claim on appeal.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that a psychiatric 
disability did not pre-exist active service.

2.  The evidence of record demonstrates that a psychiatric 
disability is not related to active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a psychiatric disability, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand readjudication of the veteran's claim, a May 2008 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a notice defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service treatment records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

The veteran claims entitlement to service connection based on 
aggravation of a pre-existing psychiatric disability.

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (noting 
that only where a condition is recorded in an examination 
report is it presumed pre-existing service).  To rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. § 
3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner 
v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131. 

The veteran's service entrance examination was negative for 
any psychiatric disability.  38 C.F.R. § 3.304(b) (noting 
that only where a condition is recorded in an examination 
report is it presumed pre-existing service).  The veteran is, 
therefore, presumed sound upon service entrance unless clear 
and unmistakable evidence demonstrates that a psychiatric 
disability existed before service entrance and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

Having reviewed the entire record, the Board concludes that 
the evidence of record does not undebatably show that the 
veteran's psychiatric condition pre-existed service.  Cotant, 
17 Vet. App. at 131.  There is no contemporaneous evidence of 
a psychiatric disability prior to service and no medical 
evidence until 10 years after service.  A VA examiner in July 
2004, October 2006, and December 2007 stated that the veteran 
had a psychiatric disorder prior to service entrance.  But 
these statements do not demonstrate clearly and unmistakably 
demonstrate that there was a pre-existing psychiatric 
disability because they are not based on a medical diagnosis 
or treatment of a psychiatric disorder prior to service but 
on the veteran's lay statements.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional).  In various lay statements the veteran 
and the veteran's wife, brother, and mother-in-law assert 
that he had a psychiatric disability that pre-existed 
service, but these statements are not supported by any 
contemporaneous evidence, and although lay testimony is 
competent to describe psychiatric symptoms, the testimony is 
not competent to diagnose the presence of psychiatric 
disability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting that lay testimony is not competent to prove a matter 
requiring medical expertise); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that lay testimony is competent to 
describe features or symptoms of an injury or disease).  
Because the medical opinions, lay statements of record, and 
medical evidence of record do not meet the formidable 
evidentiary burden of clear and unmistakable evidence, the 
veteran's psychiatric disorder has not been shown to pre-
exist active service.  

The presumption of soundness is thus not rebutted, and the 
claim becomes one for service connection.  See 38 U.S.C.A. § 
1111; Wagner, 370 F.3d at 1094-96 (holding that where the 
presumption of soundness is not rebutted, a claim for service 
connection based on aggravation is converted into a claim for 
service connection based on service incurrence).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, psychoses may be presumed to 
have been incurred during service if it first became manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's April 1963 service entrance examination was 
negative for a psychiatric disorder.  In an April 1963 report 
of medical history, the veteran reported no depression, 
excessive worry, or nervous trouble.  A November 1964 service 
treatment record noted anxiety.  The veteran was prescribed 
medication and returned to duty.  In a September 1965 report 
of medical history, the veteran reported nervous trouble.  
The September 1965 service separation examination found no 
psychiatric abnormality.  

There are numerous post-service discharge private medical 
records, from 1976 to 2001.  In a February 1976 private 
medical record, the veteran's wife reported that the 
veteran's depression began one year previously.  The veteran 
reported that he sought psychiatric treatment in 1963 during 
service and that in the past year he began to feel depressed 
and anxious.  The diagnoses were marital maladjustment and 
possible paranoid schizophrenia.  Other private medical 
records from 1976 to 1998 indicate treatment and medications 
for various psychiatric disorders, to include acute anxiety, 
depression, possible psychoneurotic behavior or incipient 
psychosis, paranoid schizophrenia, chronic anxiety, bipolar 
affective disorder, and panic disorder with agoraphobia.  In 
a December 2001 statement, a private physician indicated that 
he had treated the veteran from 1983 through 1990 or 1991 for 
paranoid ideation, persecutory delusions, ideas of reference, 
panic disorders, and somatization.  The physician stated that 
he could not locate the veteran's records but after talking 
to the veteran, found that the diagnoses were paranoid 
schizophrenia with depression, rule out schizoaffective 
disorder, and depression.  

There are also numerous post-service discharge VA medical 
records, from 1999 to 2008.  The VA records also diagnosed 
various psychiatric disorders, to include bipolar paranoid 
disorder, bipolar disorder, paranoid disorder, bipolar 
affective disorder, depression, schizoaffective bipolar type, 
mania, paranoia, anxiety state, not otherwise specified 
(NOS), post traumatic stress disorder (PTSD), chronic 
paranoia/PTSD, paranoid psychosis/PTSD, and paranoid 
schizophrenia.  

The veteran's VA treating physician also submitted 
statements.  In a July 2004 VA record, the examiner noted 
that the veteran's military service included unsanitary 
living conditions, negligent military commanders, and 
humiliation by those military commanders.  The examiner 
stated that the veteran had not fully recovered from his in-
service humiliations, that they worsened a pre-existing 
severe childhood trauma, and that the cumulative effect was 
to unleash a full fledged paranoid psychosis.  In an October 
2006 statement, the examiner diagnosed PTSD, childhood onset, 
based on the veteran's account of his treatment by his mother 
as a child.  The examiner opined that the veteran's mother 
was psychotic, schizophrenic, or bipolar, that she was 
institutionalized at least once, that she threatened the 
veteran's life, and that she locked him in the trunk of the 
car.  The examiner stated that, despite the lack of 
documented evidence of in-service traumatic experiences, he 
could infer that the ordinary exposure to verbal and physical 
mistreatment during military service was devastating for the 
veteran.  In a December 2007 letter, the examiner stated that 
the veteran's behavior deteriorated after service discharge 
due to stressful military experiences.  The examiner noted 
that in his opinion, the military experiences unleashed 
childhood onset PTSD.  

Also of record were three VA mental disorders examinations.  
An August 2001 VA mental disorder examination was conducted 
upon a review of the claims file.  The veteran reported that 
he had been on medication since 1976 and reported several 
difficult and traumatic experiences in childhood and the 
military, but denied combat service.  The examiner diagnosed 
bipolar disorder, type I, and personality disorder, NOS.  
Based on the length of time in between service discharge and 
treatment and on the veteran's childhood and service history, 
the examiner opined that it was unlikely that the veteran's 
current psychiatric condition was incurred in or related to 
his military service.  A June 2004 VA mental disorders 
examination was conducted upon a review of the claims file.  
The veteran reported that he saw a doctor or chaplain during 
service for a psychiatric disorder.  He reported verbal abuse 
during service.  The diagnoses were bipolar disorder, anxiety 
disorder NOS, and cluster A personality disorder.  The 
examiner opined that it was unlikely that the veteran's 
psychiatric disability was incurred in military service, 
noting minimal in-service stressors, the veteran's ability to 
maintain gainful employment for 23 years after service, and 
the significant affect on social functioning caused by his 
personality disorder.

A May 2008 VA mental disorders examination was conducted upon 
a review of the claims file.  The veteran reported that he 
did not seek treatment for a psychiatric disorder until 1976 
or 1978.  He reported that during service he had traumatic 
experiences to include a march on a road where a car almost 
hit him, taking a shower when it was cold with a foot of 
water in the latrines, doing most of the work because he was 
the lowest ranked person, and that he was once publicly 
reprimanded.  The veteran reported that he hated a particular 
Sergeant.  He denied combat or foreign service.  He reported 
that he didn't work immediately upon service discharge but 
eventually worked in a small welding shop for 9 years and 
then worked at a larger shop.  Upon examination, the 
diagnoses were bipolar disorder and personality disorder, 
NOS.  The examiner determined that a diagnosis of PTSD was 
not warranted because although traumatic childhood incidents 
were reported, the veteran's symptomatology did not meet the 
criteria for PTSD as contained in the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  The 
examiner reviewed the claims file, particularly noting the 
in-service notation of anxiety, August 2001, June 2004, 
October 2006, and December 2007 VA medical records, and 
several lay statements of record.  The examiner opined that 
upon a review of the claims file and examination of the 
veteran, the veteran's psychiatric disorders were not 
incurred in active service.

Various lay statements are also of record.  In a March 2000, 
the veteran's wife stated that the veteran was easy going and 
gentle prior to service, but during service he became quick-
tempered and jumpy.  She said that a few years after service 
he began having spells of depression.  She stated that the 
Army had changed him drastically.  In September 2000, the 
veteran asserted that in 1964 he consulted an Army doctor for 
his psychiatric condition.  He reported that he had been 
taking medication for paranoia and depression for about 24 
years.  In September 2000, the veteran's mother-in-law stated 
that his mood and personality changed after basic training 
and that service had a negative impact on his nervous 
condition.  Also in September 2000, the veteran's brother 
stated that the veteran had problems in his teens because he 
was shy and nervous.  In December 2000, the veteran reported 
that in spring 1964, he saw an army doctor for his nervous 
condition.  The veteran stated that for the last 37 years he 
been mentally unstable.  The veteran submitted internet 
articles that discussed medications that are prescribed for 
psychiatric disorders.  

In January 2003, the veteran stated that he sought help 
during service for his nervous condition.  In June 2004, the 
veteran stated that he had seen a physician or counselor 
during service.  The veteran asserted that several 
experiences during service worsened his already paranoid 
condition.  The veteran reported that for two years after 
service discharge, he spent his days fishing and spending 
time alone.  The veteran reported that his paranoia worsened 
after 1976 due to his working conditions and he began 
receiving mental health care in 1977.  In December 2007, the 
veteran's wife stated that she met the veteran prior to 
service and that he was patient, gentle, and helpful.  She 
stated that they got married when he was home on leave 3 
months after service entrance.  She stated that when she 
moved to be with him 6 months later, he had changed - he was 
moody, depressed, impatient, angry, and didn't like crowds.

The Board finds that the evidence of record does not support 
service connection for a psychiatric disorder.  There are 
diagnoses of current psychiatric disabilities, to include 
bipolar disorder, personality disorder, panic disorder, 
schizophrenia with depression, and an anxiety disorder.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  To the extent that 
the veteran has a diagnosed personality disorder, such a 
disorder is not eligible for service connection.  38 C.F.R. 
§ 4.127 (2007).  Additionally, any psychosis was not 
diagnosed during service or within 1 year of service 
discharge.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

However, anxiety was noted during service and the veteran 
reported nervousness on his service separation examination.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Nevertheless, the evidence of record does not 
demonstrate that any current psychiatric disorder is related 
to active service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  First, a post service 
psychiatric disorder was not diagnosed until February 1976, 
over ten years after service discharge.  Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Although the 
veteran and his family are competent to testify that his 
psychiatric symptoms were continuous after service discharge, 
those assertions are not credible because they are 
inconsistent with a 1976 private medical record in which the 
veteran and his wife both stated that his symptoms began 1 
year prior.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that the credibility of a witness may be impeached by 
a showing of interest, bias, inconsistent statements, 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000); Espiritu, 2 Vet. App. at 495 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Moreover, 
any lay assertions that his current psychiatric disorders are 
due to active service are not competent evidence as to 
etiology.  Espiritu, 2 Vet. App. at 495.

Second, the probative medical evidence of record indicates 
that a psychiatric disorder is not related to active military 
service.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
August 2001, June 2004, and May 2008 VA examiners, upon 
review of the claims file and examination of the veteran, 
opined that the veteran's psychiatric disorders were not 
related to active service, noting minimal in-service 
stressors, lengthy and full employment after service 
discharge, length of time after discharge prior to 
psychiatric treatment, and effects on social functioning due 
to the veteran's personality disorder.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Although a VA examiner in July 
2004, October 2006, and December 2007 opined that the 
veteran's psychiatric disorders, to include PTSD, pre-existed 
and were aggravated by service or were incurred in service, 
the examiner's opinions were not provided upon a review of 
the claims file, were essentially aggravation opinions, and 
the examiner did not demonstrate that the DSM-IV criteria for 
PTSD were met.  See Prejean, 13 Vet. at 448-9; see also 38 
C.F.R. § 4.125 (2007) (stating that a diagnosis of PTSD must 
conform to the criteria of the DSM-IV).  Moreover, the May 
2008 VA examiner determined that a PTSD diagnosis was not 
warranted based on the criteria in the DSM-IV.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached).  
The Board thus accords more weight to VA medical opinions of 
August 2001, June 2004, and May 2008, than to the other VA 
opinions.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001) 
(noting that the Board may appropriately favor the opinion of 
one competent medical authority over another).  Accordingly, 
service connection for a psychiatric disorder is not 
warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


